DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed September 26, 2022, with respect to the rejection(s) of claim(s) 1-5 and 7-8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Proton-detected 3D .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Proton-detected 3D 14N/14N/1H isotropic shift correlation experiment mediated through 1H-1H RFDR mixing on a natural abundant sample under ultrafast MAS to Pandey et. al. (hereinafter Pandey) (cited in IDS dated Jul-28-2021) in view of Solid-State NMR Studies of Pharmaceutical Systems to Geppi et al. (hereinafter Geppi) (cited in IDS dated Jul-28-2021).
Regarding independent claim 1, Pandey discloses a method of measuring a nuclear magnetic resonance (NMR method, at least in introduction at page 96), the method comprising: 
an initial step in which nuclear spins of particular atoms which distinctively exist in a particle of interest are manipulated (magnetization transfer between atoms is achieved by hetero nuclear multiple coherence (HMQC), at least in abstract at page 96), so that an initial magnetization is caused in nearby hydrogen atoms which exist near the particular atoms in the particle of interest (during an excitation period (texc) 1H transverse magnetization is transferred via J-coupling and residual dipolar splitting to 14N nuclei and again transferred back to 1H during the reconversion period (texc) applied in HMQC, at least Fig. 1C and page 97); and 
an observing step in which, after the initial magnetization of the nearby hydrogen atoms is spread to peripheral hydrogen atoms which exist at a periphery of the nearby hydrogen atoms in the particle of interest (during RFDR mixing an enhanced spin diffusion process takes place resulting from recoupled 1H-1H dipolar interactions; it is considered that the spin diffusion leads to a spread of the magnetization to peripheral hydrogen atoms, at least page 97), a magnetization which is spread in the particle of interest is directly or indirectly observed (Fig. 1C, data acquisition process at t3 period).
Pandey fails to disclose that the particle of interest is a crystal of an active pharmaceutical ingredient included in a medical drug.
However, Pandey discloses using a sample of L-Histidine HCl-H20 at page 97, left column, lines 15-16 and one of ordinary skill in the art would readily recognize that L-Histidine HCl-H20 (hydrochloric acid hydrate) has a crystal structure. 
In the same field of endeavor, Geppi discloses using NMR applications to the study of pharmaceuticals at page 202.  Geppi further discloses that two examples of relevant molecular properties are the active pharmaceutical ingredients (API) physical state, which can be amorphous or crystalline, at page 203.  Further, Geppi discloses using histidine hydrochloride hydrate in the NMR applications, at page 238.  Therefore, Geppi discloses that the particle of interest is a crystal of an active pharmaceutical ingredient included in a medical drug.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandey as taught by Geppi.  This would have been done in order to study pharmaceuticals using NMR, as taught by Geppi at least in the abstract at page 203.
Regarding claim 2, Pandey discloses wherein the initial magnetization is a magnetization which is modulated by the nuclear spins of the particular atoms (the NMR method includes magic angle spinning (MAS) which is a type of magnetization modulated by nuclear spins of atoms, at least page. 96).
Regarding claim 3, Pandey discloses wherein the initial magnetization is a magnetization which is transferred from the particular atoms to the nearby hydrogen atoms (description of pulse sequence at least at page 97 and Fig. 1C, wherein H1 transverse magnetization is transferred).
Regarding claim 4, Pandey discloses wherein in the initial step, an electromagnetic wave is irradiated onto a solid sample which contains the particle of interest (NMR experiments were carried out on 0.3 mg of the sample, at description of experiment in page 97), according to a sub pulse sequence for causing a magnetization in the nearby hydrogen atoms by the nuclear spins of the particular atoms (description of pulse sequence and experiment at page 97, also Figs. 1A-1C).
Regarding claim 5, Pandey discloses a spreading step in which an electromagnetic wave is irradiated onto a solid sample which contains the particle of interest (at least description of pulse sequence in Fig. 1C), according to a sub pulse sequence for spreading the initial magnetization of the nearby hydrogen atoms to the peripheral hydrogen atoms in the particle of interest (at least description of pulse sequence in Fig. 1C).
Regarding independent claim 7, Pandey discloses a nuclear magnetic resonance measurement apparatus (all experiments were carried out on an NMR spectrometer, at page 97) comprising: 
a unit that manipulates nuclear spins of particular atoms which distinctively exist in a particle of interest in a solid sample by irradiating an electromagnetic wave onto the solid sample (the experiment uses a MAS probe), according to a sub pulse sequence for forming an initial state (at least pulse sequence of Fig. 1C), so that an initial magnetization is caused in nearby hydrogen atoms which exist near the particular atoms in the particle of interest (magnetization is caused in H atoms); and 
a unit that directly or indirectly observes, after the predetermined magnetization of the nearby hydrogen atoms is spread to peripheral hydrogen atoms which exist at a periphery of the nearby hydrogen atoms in the particle of interest, a magnetization which is spread in the particle of interest (description of results, at least at page 98, the resulting signal is evaluated).
Pandey fails to disclose that the particle of interest is a crystal of an active pharmaceutical ingredient included in a medical drug.
However, Pandey discloses using a sample of L-Histidine HCl-H20 at page 97, left column, lines 15-16 and one of ordinary skill in the art would readily recognize that L-Histidine HCl-H20 (hydrochloric acid hydrate) has a crystal structure. 
In the same field of endeavor, Geppi discloses using NMR applications to the study of pharmaceuticals at page 202.  Geppi further discloses that two examples of relevant molecular properties are the active pharmaceutical ingredients (API) physical state, which can be amorphous or crystalline, at page 203.  Further, Geppi discloses using histidine hydrochloride hydrate in the NMR applications, at page 238.  Therefore, Geppi discloses that the particle of interest is a crystal of an active pharmaceutical ingredient included in a medical drug.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandey as taught by Geppi.  This would have been done in order to study pharmaceuticals using NMR, as taught by Geppi at least in the abstract at page 203.
Regarding claim 8, Pandey discloses  a spinning mechanism which spins a container which houses the solid sample NMR spectrometer contains 0.3mg of sample), while inclining the container (the NMR is spun and tilted), wherein in a state in which the container is spinning, the initial magnetization is caused in the nearby hydrogen atoms, and the magnetization which is spread in the particle of interest is observed (at least description of Fig. 1C in which the sample is magnetized and the results are observed, also in the description of the results at page 98).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 2009/0088578 to Lascola et al. (hereinafter Lascola) discloses compositions for magnetization transfer and/or saturation transfer MRI that can be employed for imaging small molecule interactions with macromolecules in vivo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858